DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to communication filed on 07/29/2021.  Claims 1-27, 29-34, 36, 38-44 are pending. New claims 42-44 are entered. Claims 28, 35 and 37 are canceled. Claims 1, 14-16, 23, 34, 36, 38-41 are amended. 
The previous rejection of claim 16 under 35 U.S.C. 112 (b) are withdrawn, necessitated by the applicant amendment. 
The previous rejection of claims 1-5, 7-8, 10-15, 17-22, 24-27, 31, 33-34, 36 and 38-40 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment. 
Allowable Subject Matter
Claims 1-27, 29-34, 36, 38-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-27 and 29-33, the claims have been amended to include the previously allowable subject matter, The closest prior art Leta (US 2009/0057203) discloses a substantial portion of the applicant claimed invention, however fails to teach or suggest the applicant claimed limitation, wherein the permeate product stream has  a content of aromatics with a molecular weight greater than 500 that is at least 70 wt.% lower than a content of aromatics with a molecular weight greater than 500 of the hydrocarbon feedstream.

With respect to claim 44, the claims have been amended to include the previously allowable subject matter, wherein the “permeate comprises a micro carbon residue content that is at least 80 wt% lower than a micro carbon residue content of the hydrocarbon feedstream”.
Consequently it is the Examiner position that the claimed inventions are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/Examiner, Art Unit 1771        

/Randy Boyer/
Primary Examiner, Art Unit 1771